Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered December 20, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Teneya C.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order adjudicating her three children to be permanently neglected and terminating her parental rights, respondent mother contends that Family Court erred in failing to issue a suspended judgment. That contention is unpreserved for our review inasmuch as the mother failed to request a suspended judgment (see Matter of Bryce R.W., 32 AD3d 1312 [2006]; Matter of Rosalinda R., 16 AD3d 1063 [2005], lv denied 5 NY3d 702 [2005]). Present&emdash;Scudder, P.J., Martoche, Centra, Fahey and Gorski, JJ.